U.S. DI ¢
UNITED STATES DISTRICT COURT DISTRICT OF Nene

DISTRICT OF MAINE RE cbIVET theo

CIVIL ACTION NO:1:19-cv-00060-pBH “2/9 87.30 A & 32

 

GEPUTY CLERK
FEDERAL NATIONAL MORTGAGE
ASSOCIATION

PLAINTIFF
v.

TIMOTHY D. ELLIS, NAN ELLIS A/K/A NAN
Y. ELLIS, GMAC MORTGAGE
CORPORATION AND MORTGAGE
ELECTRONIC REGISTRATION SYSTEMS,
INC. AS NOMINEE FOR GMAC MORTGAGE
CORPORATION

DEFENDANTS

 

JUDGMENT OF FORECLOSURE AND SALE; TITLE OF REAL ESTATE IS
INVOLVED

109 Main Street, Jonesport, State of Maine
Washington Registry of Deeds in Book 3068, Page 82

After final damages hearing, the Court finds as follows:

1. That the parties have received notice of the proceedings in this action, having
previously been served but having been defaulted on June 7, 2019, and that notice of the instant
damages hearing was given in accordance with the applicable provisions of the Federal Rules of
Civil Procedure.

2. That venue is properly laid in this Court.

3. That Plaintiff is entitled to judgment as a matter of law.
4, That Defendants Timothy D. Ellis and Nan Ellis are in breach of the terms of a
certain promissory note held by the Plaintiff dated September 1, 2005, (the “Note”), with such
breach constituting a default by the Defendant(s), and upon such default, proper notice of default
was sent to the Defendant(s).

5. That the default of the Note caused a breach of the Mortgage.

6. That Plaintiff is the mortgagee of record of a mortgage securing the Note and
recorded in the Washington Registry of Deeds in Book 3068, Page 82 (“Mortgage”). The
Mortgage encumbers real estate located at 109 Main Street, Jonesport, State of Maine
(“Property”). The legal description of the Property contained in the Mortgage is incorporated
herein by reference and attached hereto as Exhibit A.

 

7. That as of 10/29/19, the following amounts are owed to Plaintiff under the terms
of the Note and Mortgage:
a. Principal Balance $224,829.69
b. Accrued Interest $34,694.64
(plus interest at a per diem of $34.65)
c. Pre-acceleration Late Charges $1,986.05
d. Escrow Advances $5,946.75
e. Property Preservation Expenses $1,270.00
f. Attorney’s Fees $4,155.00
g. Attorney’s Costs $423.49
Total: $273,305.62

Plaintiff is entitled to add any additional attorney’s fees and costs incurred in connection
with the foreclosure, including any post-judgment attorney’s fees and costs, as well as any
additional amounts advanced or expended by Plaintiff pursuant to the Note and Mortgage.

8. That the order of priorities and amount of the claims of the parties who have
appeared in this action for distribution from the proceeds of sale, after payment of expenses of
sale, in this case are as follows:

a. Plaintiff in the amount of $273,305.62, plus accrued interest at the rate of
5.625% per annum, $34.65 per day to the date of entry of judgment, plus
interest after judgment at a rate of 8.59% per annum [pursuant to 14
M.R.S.A. § 1602-C]. Further, Plaintiff is entitled to the additional amounts
incurred by Plaintiff as described in Paragraph 7 above, including but not
limited to attorney’s fees and costs, insurance premiums, and real estate
taxes;

b. Defendants have not submitted any affidavit of debt or other valid assertion
of priority position and thus will not recover any proceeds from sale;

c. Mortgagors: any excess proceeds from sale, pursuant to 14 M.R.S.A. § 6324
9, That the names and addresses (if known) of all parties to this action and their
counsel of record are identified as follows:

Federal National Mortgage Association
c/o Bendett & McHugh, P.C.

30 Danforth Street, Suite 104

Portland, ME 04101

Timothy D. Ellis & Nan Ellis
138 Laird Circle
Panama City Beach, FL 32408

Mortgage Electronic Registration Systems
1901 E. Voorhees Street, Suite C
Danville, IL 61834 and

GMAC Mortgage Corporation
c/o Corporation Service Company
45 Memorial Circle

Augusta, ME 04330

10.‘ That the Plaintiffs claim for attorney fees is not integral to the relief sought,
within the meaning of MLR. Civ. P. 54(b)(2); and

11. That the Federal Rules of Civil Procedure do not require mediation, and therefore
M.R.S.A. § 6321-A and MLR. Civ. P. 93 do not apply;

12. That there is no just reason for delay in the entry of final judgment for Plaintiff on
all claims, except for the claim for Attorney’s fees and disbursements and additional amounts
advanced by Plaintiff related to its mortgage security incurred by Plaintiff after the date of
Plaintiff's Affidavit, for the following reasons:

a. Ifjudgment is granted but not entered as final, the time periods set forth in 14
M.R.S.A §§ 6322 and 6323 will commence even though the judgment is
subject to later revision;

b. The Plaintiff and any bidders at the foreclosure sale would be exposed to
some risk in proceeding to a sale if judgment is not final and remains subject
to revision; and

c. Any dispute regarding post-judgment Attorney’s fees and disbursements or
additional amounts advanced by Plaintiff related to its mortgage security
may be resolved by the Defendant(s) filing a motion contesting Plaintiffs
Report of Public Sale as provided in 14 M.R.S.A. § 6324.
WHEREFORE, it is hereby Ordered and Decreed:

. That Counts | and II of the Amended Complaint are GRANTED, and if Defendants
Timothy D. Ellis and/or Nan Ellis, his/her/their heirs and assigns, do not pay the Plaintiff
the amounts adjudged to be due to Plaintiff as set forth in Paragraph 8(a) above within
ninety (90) days from the date of entry of this Order, Plaintiff (through its agents or
attorneys) shall proceed with a sale of the Property described in the Mortgage, pursuant
to 14 M.R.S.A. §§ 6321-6324, free and clear of all liens, except liens senior to Plaintiff's
Mortgage, and shall pay the proceeds of sale, after satisfying expenses of sale, in the
amounts, manner, and priority set forth in Paragraph 8 above;

. That the Clerk is hereby directed to enter this Order and Judgment of Foreclosure and
Sale as a final judgment pursuant to F. R. Civ. P. 54(b), except as to any additional post-
judgment Attorney’s fees and disbursements or additional amounts advanced by Plaintiff
related to its mortgage security;

. That if Defendants Timothy D. Ellis and/or Nan Ellis fail to redeem by paying the above
amounts adjudged to be due on or before ninety (90) days from the date of entry of this
Order, or within such additional time as Plaintiff may in its sole discretion allow, or if
Defendant(s) abandon(s) the Property, Plaintiff shall then be entitled, at its option, to take
exclusive possession of the Property described in Plaintiff's Mortgage, and Clerk shall
issue a Writ of Possession at the request of Plaintiff;

. That Plaintiff is entitled, at its option, to have a receiver appointed to collect the rents of
the Property pursuant to the Mortgage;

. That an execution may issue against Defendants Timothy D. Ellis and Nan Ellis for any
deficiency;

. That Plaintiff shall specify Attorney’s fees and disbursements incurred after the date of
Attorney’s Fees and Disbursements Affidavit in its Report of Public Sale, which shall
then constitute a timely application for an award of additional attorneys’ disbursements,
notwithstanding Local Rule 54.2; Defendants may contest the Report and application for
additional Attorney’s fees and disbursements by filing a motion pursuant to 14 M.R.S.A.
§6324;

. That once the applicable appeal period has expired as determined under F. R. Civ. P. 58
and F. R. App. P. 3, Plaintiff shall prepare and the Clerk shall execute an appropriate
certification either that no action was taken or that an appeal was filed, and Plaintiff shall
then record the said certification and a copy of this Judgment in the Washington County
Registry of Deeds and pay the recording fees therefore, in compliance with 14 M.R.S.A.
§ 2401(3), such fees and costs so incurred by Plaintiff to be added to and become part of
the mortgage indebtedness secured by the Mortgage; and
H. That the Clerk shall enter the following in the docket:

“Order and Judgment of Foreclosure and Sale dated , 20
for the Plaintiff as a final judgment except for additional Attorney’s fees and disbursements and
any additional amounts advanced by Plaintiff related to its mortgage security, and said Order is

incorporated in the docket by reference. This entry is made in accordance with F. R. Civ. P. 79(a)
at the specific direction of the Court.” :
Dated; § © [30 [19 @ Loz

Judge

 

Date entered in the docket:

CERTIFICATION OF CLERK PURSUANT TO 14 M.R.S.A. § 2401(3\(F)

Pursuant to 14 M.R.S.A. § 2401(3)(F), it is hereby certified that no notice of appeal of the
Judgment of Foreclosure and Sale in this matter was filed with the Clerk of Court in this action
within the appeal period following the entry of judgment, as provided by F. R. Civ. P. 58 and F.
R. App. P. 3.

Dated:

Clerk of Court

 
